DETAILED ACTION

Claim 1 is pending in this Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. 	Claim 1 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peter Keith  Rogan (US-20210057109-A1).
	As per claim 1, Rogan teaches “a method comprising”;
“obtaining historical data for transaction within a first geographic area, the historical data including a number of transactions within the first geographic area and respective shipping locations of the transactions within the first geographic area,” ([0012]-[0013], [0031]-[0034]);
“selecting a first respective shipping location of a first transaction within the  first geographic area,” ([0012]-[0013], [0031]-[0034]);
“selecting a second geographic area based on the first respective shipping location, the first respective shipping location being within the second geographic area,” ([0012]-[0013], [0031]-[0034]);
“determining an impact of a physical store based on a set of characteristic values and a subset of the historic al data corresponding to the second geographic area,” ([0012]-[0013], [0031]-[0034]);
“generating one or more map visualizations (e.g., heatmap) based on the determination of the impact,” ([0012]-[0013], [0031]-[0034]);
“presenting the one or more map visualizations,” ([0012]-[0013], [0031]-[0034]);
“triggering, in response to generating the map visualization, one or more actions,” ([0012]-[0013], [0031]-[0034]);
“generating, subsequent to the one or more actions being triggered an/or performed, an updated impact determination,” ([0012]-[0013], [0031]-[0034]);
“presenting the one or more updated map visualizations,” ([0012]-[0013], [0031]-[0034]).


                                                              Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 




                                                             
                                                        




                                                         







                                                         Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757.  The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the 
examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dec. 14, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153